Citation Nr: 1526954	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  07-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiovascular disorder, claimed as Grade II systolic murmur and tachycardia, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980, with additional service in the United States Air Force Reserve from 1981 to 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the Veteran's June 2007 VA Form 9, he requested a videoconference hearing before the Board; however, he withdrew this request in a March 2011 statement.  There are no additional hearing requests in the record; therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. §  20.704(e).   

This matter was previously remanded by the Board in May 2011 and May 2014 for further development.  All of the requested additional development has now been satisfied.


FINDINGS OF FACT

1.  The preponderance of competent evidence of record shows that the Veteran's hypertension did not have onset during his active service or within one year of service separation and is not otherwise related to military service.

2.  The preponderance of competent evidence of record shows that the Veteran's cardiovascular disorder did not have onset during his active service or within one year of service separation, was not caused or aggravated by his hypertension and is not otherwise related to military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a cardiovascular disorder, claimed as Grade II systolic murmur and tachycardia, to include as secondary to hypertension, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in October 2005.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA provided the Veteran an adequate examination and obtained adequate medical opinion in August 2014.  The examiner considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases, such as cardiovascular-renal disease, to include hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Cardiovascular-renal disease, to include hypertension, is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

For VA purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Another theory of entitlement to service connection is secondary service connection.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition

"Secondary service connection" is a theory of entitlement addressed by regulation. It means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  


Hypertension

The August 2014 VA examiner diagnosed the Veteran with hypertension, with a date of diagnosis in 1999.  The record also includes VA and private treatment notes, such as the January 2002 letter from Dr. C.S., which diagnose the Veteran's hypertension.  These diagnoses satisfy the first prong of the service connection claim.

As to the in-service element of the service connection claim, the Veteran's February 1980 Report of Medical Examination for purposes of separation from active duty did not indicate any issues with his blood pressure which was 118/58 and no cardiac concerns were noted.  Notably, the Veteran's February 1980 Report of Medical History reported problems with his stomach as well as his knees and indicated headaches and dizziness were caused by intolerance to toxic fumes from the jet exhausts but reported no high or low blood pressure issues.  Subsequent Report of Medical History documents in June 1981, January 1982, and September 1982 all report no high or low blood pressure.  Moreover, a periodic physical performed in May 1985 and a later examination performed in May 1989 also showed no indication of high blood pressure or cardiac concerns. 

Regarding the nexus element of a service connection claim, the August 2014 examiner opined the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner detailed blood pressure readings on examinations in service, noting no hypertension or high blood pressure condition, diagnosis or treatment.  Elevated blood pressure readings in May 1981 and June 1996 were attributed to acute viral illness and heat stress-exhaustion, respectively, with the examiner noting no documentation of high blood pressure/hypertension diagnosis, condition or treatment.  The examiner also thoroughly considered the Veteran's reports of hypertension and headaches while in service as well as the medical examinations provided at entrance and separation from service.  The examiner acknowledged the Veteran reported being diagnosed with hypertension 1981 to 1984, which he has considered, but indicated it cannot be substantiated.  After a review of all the service records, the examiner stated there is no evidence that the hypertension/high blood pressure condition was etiologically caused by or related to his service and, therefore, the condition that was diagnosed and treated 19 years after military discharge is less likely than not causally or etiologically related to his military service, to include any symptomatology or elevated blood pressure readings therein.

The record also includes a November 2011 VA examination which diagnosed the Veteran with essential hypertension and coronary artery disease with stenting and two vessel coronary artery bypass graft.  The examiner found, after reviewing the Veteran's case file, that it is less likely as not that his cardiac condition is causally or etiologically related to his service.

In April 2015, the Veteran's wife submitted a statement indicating the Veteran's high blood pressure began while he was enlisted in the Air Force from 1976 to 1980.  She stated that he began having very bad headaches and the base doctor told him he was borderline hypertensive, of which the headaches were a symptom.  Medication was prescribed and the headaches went away but after service, he could not afford the medication and his headaches returned.  

Similarly, the Veteran submitted an April 2015 statement which indicated he often suffered from headaches while in service, resulting from high blood pressure.  He stated shortly after discharge he was diagnosed with hypertension and the headaches have continued.  Moreover, the record includes March and April 2006 letters from the Veteran which document his blood pressure readings while in service.  

The Board acknowledges the Veteran's complaints of headaches while in service, as reported in the April 2015 statements of both the Veteran and the Veteran's wife and throughout the record.  But the Board also notes in the February 1980 Report of Medical History the Veteran stated he suffered from headaches and dizziness from the toxic fumes of the jets, not hypertension.  Moreover, the Board finds the August 2014 examiner's opinions regarding the causal relationship between the Veteran's service and his present hypertension to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the August 2014 examination report warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  The Board finds that the evidence supports a conclusion that hypertension did not have its onset during service or within one year of separation from active duty.  Similarly, continuity of symptomatology subsequent to service is not demonstrated.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating to his headaches and blood pressure readings during service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disability, hypertension, is related to injury or disease incurred during the Veteran's service.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension on a direct and presumptive basis.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


Cardiovascular Disorder

The VA examination performed in August 2014 also diagnosed the Veteran with acute, subacute or an old myocardial infarction, coronary artery disease and coronary artery bypass graft.  The Veteran's diagnoses of coronary artery disease and myocardial infarction qualify within the generally accepted medical definition of ischemic heart disease.  The examiner stated he was diagnosed with these conditions in 1999.  The record includes earlier diagnoses of cardiovascular disorder for the Veteran, including an October 2001 Exercise Treadmill Report and the February 2002 right and left heart catheterization procedure records.  These diagnoses satisfy prong one of a service connection claim- the existence of a present disability.

The Veteran's service treatment records did not show any indication of a cardiovascular disorder.  Instead, the February 1980 Report of Medical Examination for purposes of separation from active duty, as previously addressed, indicated normal cardiac functioning.  Subsequent physicals for his reserve duty were also silent as to a heart condition or concerns.  While the Veteran was found to have tachycardia with Grade II/VI systolic ejection murmur when hospitalized in June 1976, this was related to anemia and gastrointestinal bleeding that resolved following treatment.  There was no further documentation of inservice tachycardia or systolic ejection murmur.  As there is no evidence of an in-service injury or disease relating to the Veteran's cardiovascular health, direct service connection for this condition is not warranted.  A cardiovascular disorder is also not shown during the first post service year, precluding a grant of service connection on a presumptive basis.  Similarly, continuity of symptomatology after service is not demonstrated.

However, the Board will also consider whether the Veteran's present cardiovascular disorder was caused or aggravated by his hypertension, as alleged.  Notably, the Board finds that the Veteran's hypertension was not of service onset or otherwise related to his service.  Because this condition is not service connected, the Veteran's cardiovascular disorders cannot be secondarily service connected by the hypertension.  

In further support of this finding, the August 2014 VA examiner opined the Veteran's cardiovascular disorder or heart conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner also provided the opinion that the Veteran's coronary artery disease is less likely than not caused by or aggravated by the Veteran's hypertension, and provided the medical reasoning to support his opinion.  The examiner explained that the tachycardia and Grade II/VI systolic ejection murmur resolved without residuals and there was no clinical, medical or significant research evidence to support a causal relationship to coronary artery disease.  Inservice examination findings were otherwise normal.  Regarding secondary service connection, the examiner pointed out that benign essential hypertension has no identifiable cause and tends to develop gradually over many years.  Therefore, the Veteran's hypertension was less likely than not caused or aggravated by his hypertension.

As previously stated, the November 2011 VA examiner also found it is less likely as not that the Veteran's cardiac condition is causally or etiologically related to his service. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiovascular disorder.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a cardiovascular disorder, claimed as Grade II systolic murmur and tachycardia, to include as secondary to hypertension, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


